Citation Nr: 0504357	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-45 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
calluses, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1981 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which continued a 10 percent evaluation for 
the veteran's service-connected disability.  The Board notes 
that by rating decision in March 1997, the RO increased the 
evaluation to 30 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 

FINDINGS OF FACT

1.  The veteran's service-connected bilateral plantar 
calluses are manifested by pronation, pain on manipulation 
and use, and swelling on use.  These symptoms are improved by 
the use of orthotics.

2.  The evidence does not suggest that there is pronounced 
disability with extreme tenderness of the plantar surfaces, 
and marked inward displacement and severe spasm of the tendo 
achillis on manipulation, which is not improved by orthopedic 
shoes or appliances.

CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
bilateral plantar calluses have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5276 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a bilateral foot disability.  
In this context, the Board notes that a substantially 
complete application was received in February 1996 and 
adjudicated in May 1996, prior to the enactment of the VCAA.  
However, in January 2004, prior to the final certification of 
this claim to the Board, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for an 
increased evaluation; information and evidence that VA would 
seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in her possession that 
pertains to the claim," she was advised to submit any 
statements from her doctor, results of any laboratory tests 
or x-rays, statements from other individuals who were able to 
describe from their knowledge and personal observations how 
the disability has worsened, recent treatment records from 
either private or VA doctors, or personal statements about 
the worsening of symptoms.  Thus, the Board finds that the 
content and timing of the January 2004 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Increased Evaluation 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for bilateral plantar 
calluses in October 1986 with an evaluation of 10 percent 
disabling under DC 5299-5279.   In March 1997, the RO 
increased the evaluation to 30 percent under a different DC, 
specifically  DC 5299-5276.

According to the policy in the schedule, DC 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the schedule, but are rated by analogy 
to similar disabilities under the schedule.  See 38 C.F.R. 
§§ 4.20, 4.27.  Disabilities of the feet are rated under DC 
5279 when based on metatarsalgia and under DC 5276 when based 
on various symptoms of acquired flatfeet.

Under the rating criteria for DC 5276, a 30 percent rating is 
warranted when there is severe bilateral disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, DC 5276.  A 50 percent rating is warranted 
when there is pronounced bilateral disability manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, and no improvement by 
orthopedic shoes or appliances.  Id. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
The veteran underwent a VA foot examination in February 2004.  
She reported that she is unable to stand or walk for more 
than 20 minutes without pain.  She must wear her orthotics.  
She experiences periods of flare ups, at which time she has 
increased pain and swelling.  The examination revealed 
superficial shearing calluses, which were painful to 
palpation.  Range of motion was within normal limits.  Muscle 
testing was normal.  Neurovascular status was also normal. 

VA outpatient treatment records dated from March 2002 to 
January 2004 document the periodic shaving of the calluses 
from her feet.  They also indicate that in January 2004, the 
veteran was seen for orthotic foot casting.

Invoices from the veteran's private podiatrist indicate that 
in February 2002, the veteran was treated for metatarsalgia 
and pes planus, and in March 2002, for metatarsalgia and 
plantarflexed metatarsal.  Additionally of record is an 
undated statement of medical necessity for orthotics by the 
veteran's podiatrist, which indicates that she carries 
diagnoses of pes planus deformity, severe pronation, and 
metatarsalgia.

The Board notes that in January 2004, the RO sent the veteran 
a release form to be executed for her private podiatrist, so 
that VA could retrieve and review her treatment records in 
conjunction with adjudicating this claim.  However, the 
release was not returned, so these records are not associated 
with the claims file. 

In her April 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that the pain occurs when she 
walks, and increases with the distance she travels.  She 
further stated that the orthotic inserts for her shoes have 
helped a lot.  She has swelling at the end of the day, and 
elevates her feet to aid in circulation.

To review, plantar calluses are not specifically listed in 
the rating schedule; therefore, the RO determined that the 
most closely analogous diagnostic code was 38 C.F.R. § 4.71a, 
DC 5276, which rates flat feet based on the presence or 
absence of certain symptoms.  

As garnered from the medical evidence, as well as the 
veteran's hearing testimony, her bilateral foot disability is 
manifested primarily by painful callouses, with increased 
pain on walking or standing 20 minutes, and pronation.  
Additionally, she experiences pain on manipulation and use 
such as with walking.  Further, she has swelling after 
prolonged use.  These symptoms more nearly approximate those 
contemplated by the 30 percent rating under DC 5276.

The overall evidence does not more nearly approximate the 
symptoms required for the next higher (50 percent) rating.  
She does not have extreme tenderness of the plantar surfaces 
with marked inward displacement and severe spasm of the tendo 
achillis on manipulation.  Further, her symptoms are in fact 
improved by the use of orthotics in her shoes.  Therefore, 
the symptoms do not warrant the higher evaluation.  Nor does 
the evidence reveal that the veteran's  service-connected 
disability presents exceptional or unusual circumstances to 
warrant referral of the case to the RO to consider the 
assignment of a rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  

The Board notes that functional loss, which is the inability 
to perform the normal working movements of the body within 
normal limits, specifically due to pain and weakness on 
motion, has been considered in addition to the criteria set 
forth in the rating schedule.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2003); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The pain that the veteran experiences upon walking, 
however, is explicitly contemplated in the DC under which her 
disability has been evaluated, as it is specifically listed.  
Therefore, further evaluation is not necessary.  Accordingly, 
the current 30 percent rating, and no higher, is warranted. 

ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral plantar calluses is denied.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


